COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Fitzpatrick
Argued at Salem, Virginia


WILLIAM V. LOUDERMILK,
 S/K/A WILLIAM VINCENT LOUDERMILK
                                          MEMORANDUM OPINION * BY
v.        Record No. 1172-96-3             JUDGE LARRY G. ELDER
                                              APRIL 22, 1997
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                   George E. Honts, III, Judge

          W. T. Robey, III, for appellant.

          Kimberley A. Whittle, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     William Vincent Loudermilk (appellant) appeals his

conviction of possession of marijuana in violation of Code

§ 18.2-250.1.   He contends that the evidence was insufficient to

prove that he possessed the marijuana found in his rental car.

For the reasons that follow, we affirm.

     Code § 18.2-250.1 states that "[i]t is unlawful for any

person knowingly or intentionally to possess marijuana . . . ."

 In order to convict a defendant of illegal possession of

marijuana, "the Commonwealth must prove that the defendant was

aware of the presence and character of the drugs and that he

intentionally and consciously possessed them."    Josephs v.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Commonwealth, 10 Va. App. 87, 99, 390 S.E.2d 491, 497 (1990).

"It is not necessary to show actual possession of the

[marijuana].   Constructive possession of [marijuana] may be shown

by establishing that it was subject to his dominion or control."

 Id. at 99, 390 S.E.2d at 497-98.       However, owning or occupying a

vehicle in which marijuana is found does not create a presumption

that the owner or occupant knowingly or intentionally possessed

the drug, see Code § 18.2-250.1(A), and mere "suspicious

circumstances, including proximity to a controlled drug, are

insufficient to support a conviction for possession of a

controlled substance."     Behrens v. Commonwealth, 3 Va. App. 131,

135, 348 S.E.2d 430, 432 (1986).
          To support a conviction based on constructive
          possession, the Commonwealth "must point to
          evidence of acts, statements, or conduct of
          the accused, or other facts or circumstances
          which tend to show that the defendant was
          aware of both the presence and character of
          the substance and that it was subject to his
          dominion and control."

Drew v. Commonwealth, 230 Va. 471, 473, 338 S.E.2d 844, 845
(1986) (quoting Powers v. Commonwealth, 227 Va. 474, 476, 316
S.E.2d 739, 740 (1984)).

     When considering the sufficiency of evidence on appeal in a

criminal case, this Court views the evidence in a light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.       See Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).        The




                                  -2-
trial court's judgment will not be set aside unless it appears

that the judgment is plainly wrong or without supporting

evidence.   See Martin v. Commonwealth, 4 Va. App. 438, 443, 358
S.E.2d 415, 418 (1987).   When the Commonwealth relies upon

circumstantial evidence to prove the essential elements of a

criminal charge, the circumstantial evidence must exclude every

reasonable hypothesis of innocence that flows from the evidence.

 See Cantrell v. Commonwealth, 7 Va. App. 269, 289-90, 373 S.E.2d
328, 338-39 (1988), cert. denied, 496 U.S. 911, 110 S. Ct. 2600,
110 L. Ed. 2d 280 (1990) (citations omitted).

     We hold that the evidence was sufficient to prove that

appellant had constructive possession of the marijuana found in

the rental car.   The circumstantial evidence supports the trial

court's conclusion that appellant was aware of the presence of

marijuana in his car and that it was subject to his dominion and

control.

     First, the evidence supports the trial court's inference

that appellant was aware of the marijuana in the car.    Trooper

Miller testified that when he stopped appellant for speeding, he

observed that appellant was the driver and sole occupant of a

rental car that he had leased a "few days" earlier.   When the

trooper approached the open driver's side window, he detected the

odor of "green" marijuana from within appellant's car.   After

Trooper Miller discovered the marijuana in the center console,

appellant admitted that he was a "regular user" of marijuana but



                                -3-
stated that he "didn't know anything" about the marijuana in the

console and that it did not belong to him.   This evidence

supports the reasonable inference that appellant, through his

prior use of marijuana, was familiar with the odor of marijuana.

In addition, considering Trooper Miller's testimony regarding

the existence of a marijuana odor emanating from appellant's car,

it is reasonable to infer that appellant was also aware of this

smell.
     Appellant argues that these circumstances fail to exclude

the possibility that he was unaware of the marijuana's actual

presence in the rental car.    He argues that the evidence supports

the hypothesis that a previous lessee of the rental car had left

the marijuana in the console and that appellant believed that he

smelled only the remnants of the drug from its prior presence in

the car.    We disagree that this hypothesis flows from the

evidence.   The record established that appellant had possessed

the rental car for a "few days."   Considering appellant's

familiarity with marijuana, it does not reasonably follow that he

would believe that marijuana was not in the car after its odor

persisted for more than a day or two.

     Finally, the evidence supports the trial court's conclusion

that the marijuana was subject to appellant's dominion and

control.    Trooper Miller's unrebutted testimony was that he found

the marijuana located in the console next to appellant's seat,

which was within appellant's easy reach.



                                 -4-
     For the foregoing reasons, we affirm the conviction of

possession of marijuana in violation of Code § 18.2-250.1.

                                                        Affirmed.




                               -5-